                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

 RAYMOND COLLINS,

                                 Plaintiff,
       v.                                                Case No. 20-cv-521-pp

 STATE OF WISCONSIN, et al.,

                                 Defendants.


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
                          (DKT. NO. 23)


      On October 29, 2020, the court screened the plaintiff’s amended

complaint and addressed his various motions for temporary restraining orders

and injunctive relief. Dkt. No. 21. The court found that the plaintiff had failed

to state a claim upon which a federal court can grant relief. Id. at 14. The court

noted that, under Heck v. Humphrey, 512 U.S. 477 (1994), the plaintiff could

not bring his claims seeking damages for violations of his civil rights under 42

U.S.C. §1983 in federal court until he had proven “that his conviction or

sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such a determination,

or called into question by a federal court’s issuance of a writ of habeas corpus.”

Id. at 11 (citations omitted).

      The plaintiff since has filed a document he titled “Motion for

Reconsideration Fed. R. Civ. P. 15(d).” Dkt. No. 23. Along with this motion, he

filed a document titled “Summons Supplemental Civil Complaint.” Dkt. No. 23-

1. The motion alleges that the court “got it wrong in the rush to judgment.”

Dkt. No. 23 at 1. It says that the plaintiff offers a “supplement civil complaint”


                                              1


         Case 2:20-cv-00521-PP Filed 02/03/21 Page 1 of 5 Document 24
to “offer better factors for reconsideration” to show that his claims are plausible

on their face. Id. The plaintiff insists that he is not attacking the fact or length

of his confinement. Id. at 1-2. He says that he is “simply attacking the well

know fact” that the defendants never gave him a revocation hearing. Id. at 2.

He says that because he did not get a revocation hearing, “the illegal conviction

and sentence the . . . defendants are hiding behind is meritless and

groundless.” Id. He says that his conviction and sentence can’t be legal because

he did not get a legal revocation hearing. Id. The motion then reiterates the

plaintiff’s arguments about how the defendants denied him a revocation

hearing. Id. at 2-4.

      The rule the plaintiff cites does not entitle him to the relief he requests.

Fed. R. Civ. P. 15(d) allows a court, “on just terms, [to] permit a party to serve a

supplemental pleading setting out any transaction, occurrence, or event that

happened after the date of the pleading to be supplemented.” There is no

original complaint for the plaintiff to supplement, because the court dismissed

the complaint and thus, the case. The “supplement civil complaint” the plaintiff

filed along with his motion does not describe transactions, occurrences or

events that happened after the events described in the original complaint. Dkt.

No. 23-1 at 1. The document contains a summons addressed to the

defendants, a notice of lien and a legal notice and memorandum to Department

of Corrections Secretary Kevin Carr, accusing Carr of denying the plaintiff a

revocation hearing. Id. The document contains a threat that if Carr does not

“get [the plaintiff’s] discharge paper work together and discharge [the plaintiff],”

[Carr] will receive a phone call “from certain senator telling [Carr] to step down

from [Carr’s] position.” Id. at 6. This is not a supplemental complaint. It does

not provide any reason for the court to reconsider its decision to dismiss the

                                          2


         Case 2:20-cv-00521-PP Filed 02/03/21 Page 2 of 5 Document 24
plaintiff’s case.

      Fed. R. Civ. P. 15(a) governs amended complaints. Perhaps the plaintiff

meant to ask the court to allow him to amend his complaint. But again, the

court has dismissed the case, so there is no complaint for the court to allow the

plaintiff to amend. Once the court has entered a final judgment, “the ‘plaintiff

may amend his complaint only after successfully moving to vacate or set aside

a judgment under Federal Rule of Civil Procedure 59(e) or 60(b).’ Tavar v.

Sharp, 500 F. App’x 542, 543 (7th Cir. 2013) (citations omitted).” Hamilton v.

Ferstl, No. 18-cv-47-pp, 2020 WL 4057372, at *1 (E.D. Wis. July 20, 2020).

      “[T]he Federal Rules of Civil Procedure do not expressly recognize a

motion to reconsider.’” United States v. Roth, No. 10 Misc. 001, 2010 WL

1541343, at *2 (E.D. Wis. April 19, 2010). Courts in the Seventh Circuit,

however, generally apply the standards of Rule 59(e) or Rule 60(b) to such

motions. Washington Frontier League Baseball, LLC v. Zimmerman, No. 14-cv-

1862-TWP-DML, 2016 WL 4799899, at *1 (S.D. Ind. Sept. 14, 2016). Rule 59(e)

allows a court to alter or amend a judgment inf the party files the motion “no

later than 28 days after the entry of judgment.” Rule 60(b) is available where a

movant files within a “reasonable amount of time” after final order and

judgment. Here, the plaintiff filed his motion to reconsider eleven days after the

court entered the judgment; both Rule 59(e) and Rule 60(b) are available

avenues of relief.

      “Altering or amending a judgment under Rule 59(e) is permissible when

there is newly discovered evidence or there has been a manifest error of law or

fact.” Harrington v. City of Chi., 433 F.3d 542, 546 (7th Cir. 2006) (citing

Bordelon v. Chi. Sch. Reform Bd. of Trs., 233 F.3d 524, 529 (7th Cir. 2000)).

Rule 60(b) allows a party to seek relief from an “order” for any of six

                                         3


         Case 2:20-cv-00521-PP Filed 02/03/21 Page 3 of 5 Document 24
enumerated reasons, including mistake, inadvertence, newly discovered

evidence, fraud or any other reason that justifies relief. Fed. R. Civ. P. 60(b).

      Under Rule 59(e), “[a] ‘manifest error’ is not demonstrated by the

disappointment of the losing party;” it “is the ‘wholesale disregard,

misapplication or failure to recognize controlling precedent.’” Bilek v. Am.

Home Mortg. Servicing, No. 07 C 4147, 2010 WL 3306912 at *1 (N.D. Ill. Aug.

19, 2010) (quoting Oto v. Metro. Life. Ins. Co., 224 F.3d 601, 606 (7th Cir.

2000)). “Newly discovered evidence” is evidence that was “not available at the

time of briefing.” Katz-Crank v. Haskett, No. 1:13-cv-00159-TWP-DML, 2014

WL 3507298, at *2 (S.D. Ind. July 14, 2014). “Reconsideration is not an

appropriate forum for rehashing previously rejected arguments or arguing

matters that could have been heard during the pendency of the previous

motion.” Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (quoting Caisse

Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir.

1986)). Such a motion “does not provide a vehicle for a party to undo its own

procedural failures, and it certainly does not allow a party to introduce new

evidence or advance arguments that could and should have been presented to

the district court prior to [the decision to be reconsidered].” Woods v. Resnick,

725 F. Supp. 2d 809, 825 (W.D. Wis. July 16, 2010) (quoting United States v.

Resnick, 594 F.3d 562, 568 (7th Cir. 2010)).

      The plaintiff has not demonstrated that the court committed a manifest

error of law or fact that warrants altering or amending the judgment under

Fed. R. Civ. P. 59(e). While the plaintiff says that he is not attacking the fact or

length of his revocation and sentence, he then argues over and over again that

that revocation and sentence are illegal because he did not receive a revocation

hearing. Nothing that the plaintiff presents in this motion changes the fact that

                                         4


         Case 2:20-cv-00521-PP Filed 02/03/21 Page 4 of 5 Document 24
if the court were to rule in the plaintiff’s favor, that ruling would invalidate his

revocation and the resulting sentence—the outcome barred by Heck v.

Humphrey. Nor has the plaintiff provided the court with any newly discovered

evidence. He makes the same arguments he made in his previous briefs—he

simply tries to word them in different ways in the hope of convincing the court.

This is the “rehashing previously rejected arguments” that is not allowed under

Rule 59(e) or Rule 60(b). The plaintiff has not identified any mistake, excusable

neglect, surprise or fraud. The court has no basis for reconsidering its

conclusion that the plaintiff’s claims are Heck-barred; the plaintiff’s arguments

in this motion only confirm that the court’s conclusion was the correct one.

      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 23.

      Dated in Milwaukee, Wisconsin this 3rd day of February, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          5


         Case 2:20-cv-00521-PP Filed 02/03/21 Page 5 of 5 Document 24
